DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5-20 in the reply filed on 07/13/2021 is acknowledged. The Applicant has cancelled claim 4 in pre-amendment filed on 10/05/2018. Claims 1-3 and 5-20 are pending and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the reply filed on 07/13/2021 the Applicant elected without traverse claims 1-3 and 5-20 for prosecution.

The application has been amended as follows: 
The non-elected claim, claim 21 has been cancelled.

Information Disclosure Statement
The IDSs filed on 10/05/2018, 12/21/2018 and 06/18/2020 have been considered. Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Drawings
The drawings filed on 10/05/2018 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising: receiving data comprising single-cell measurements from a complete blood count indicative of a property value of each white blood cell (WBC), wherein the data comprises single-cell measurements from a complete blood count; and determining, a value indicative of WBC population dynamics based on the data indicative of the property value of each WBC, in combination with the rest of the limitations of claim 1.
Claims 2-3 and 5-20 are allowable because they are dependent on claim 1 or an intermediate claim.

Han (US 2016/0259884 A1) is the closest prior art to the Applicant’s claimed invention.  However Han does not teach of determining, a value indicative of WBC population dynamics based on the data indicative of the property value of each WBC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886